                  Case 6:18-cv-01758-MC         Document 1        Filed 10/02/18   Page 1 of 5




     KYLE SCHUMACHER (BAR #121887)
 1   kschumacher@sagarialaw.com
     SAGARIA LAW, P.C.
 2   3017 Douglas Blvd., Ste. 200
     Roseville, CA 95661
 3   408-279-2288 ph
     408-279-2299 fax
 4
     Attorneys for Plaintiff
 5   Peter Sercia
 6                                    UNITED STATES DISTRICT COURT
 7
                                DISTRICT OF OREGON – EUGENE DIVISION
 8

 9                                                    CASE NO. 6:18-cv-01758
     PETER SERCIA,
10

11                             Plaintiff,             PLAINTIFF’S COMPLAINT FOR DAMAGES:
12           v.
                                                           1. Violation of the Telephone Consumer
13                                                            Protection Act
     FIRST NATIONAL BANK OF
14   OMAHA,
15                             Defendants.
16
             COMES NOW Plaintiff Peter Sercia, an individual, based on information and belief, to
17
     allege as follows:
18
                                              INTRODUCTION
19
         1. This is an action for damages brought by an individual consumer for Defendant’s
20
     violation of the Telephone Consumer Protection Act 47 U.S.C. §227, et seq. (hereinafter
21
     “TCPA”), which prohibits the use of automated dialing equipment when making calls to
22
     consumers.
23
         2. Plaintiff brings this action against Defendant First National Bank of Omaha (hereinafter
24
     “FNB”) for its abusive and outrageous conduct in connection with debt collection activity.
25      3. While may violations are described below with specificity, this Complaint alleges
26   violations of the statutes cited in their entirety.
27       4. The TCPA was designed to prevent calls like the ones described herein, and to protect
28   the privacy of citizens like Plaintiff, and by enacting the TCPA, Congress intended to give

                                                           1
                 Case 6:18-cv-01758-MC        Document 1        Filed 10/02/18      Page 2 of 5




     consumers a choice as to how corporate entities may contact them and to prevent the nuisance
 1
     associated with automated or prerecorded calls.
 2

 3                                    JURISDICTION & VENUE

 4      5. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47 U.S.C. §

 5   227.

 6      6. This venue is proper pursuant to 28 U.S.C. §1391(b).

 7
                                      GENERAL ALLEGATIONS
        7.   Plaintiff Peter Sercia (hereinafter “Plaintiff”) is an individual residing in the state of
 8
     Oregon, and is a “debtor.”
 9
        8.   At all relevant times herein, Defendant FNB engaged, by the use of mail, email, and
10
     telephone, in the business of collecting a debt from Plaintiff, and a “consumer debt.”
11      9.   At all relevant times, Defendant acted as a “debt collector.”
12      10. Plaintiff had taken out an unsecured loan with FNB in approximately 2015.
13      11. The loan Plaintiff took from Defendant FNB was extended primarily for personal,
14   family or household purposes and is therefore a “debt.”

15
        12. Defendant FNB has been attempting to collect on a debt that originated from monetary
     credit that was extended primarily for personal, family, or household purposes, and was
16
     therefore a “consumer credit transaction.”
17
        13. Because Plaintiff, a natural person allegedly obligated to pay money to Defendant
18
     FNB arising from what Plaintiff is informed and believes was a consumer credit transaction,
19
     the money allegedly owed was a “consumer debt.”
20
        14. Plaintiff is informed and believes that Defendant is one who regularly collects or
21   attempts to collect debts on behalf of themselves, and is therefore a “debt collector.”.
22      15. Plaintiff’s account was an unsecured loan and Plaintiff began making payments on the
23   accounts.
24      16. Plaintiff began making payments on the loan before he became financially unable to

25
     keep up with the monthly payments.
        17. Defendant FNB began contacting Plaintiff in March of 2018 to inquire about the
26
     status of the loan and to collect on the payments that were no longer being made.
27

28

                                                       2
                  Case 6:18-cv-01758-MC        Document 1        Filed 10/02/18      Page 3 of 5




         18. Plaintiff retained counsel to assist in dealing with FNB debt and to seek some type of
 1
     financial relief.
 2
         19. Counsel for Plaintiff sent Defendant FNB a letter confirming that Plaintiff and was
 3
     revoking any consent to be contacted on his cellular telephone and to no longer contact
 4
     Plaintiff directly and that all calls/letters/collection efforts were to no longer be directed at
 5
     Plaintiff.
 6       20. Counsel for Plaintiff sent the letter of representation to FNB on or about August 6,
 7   2018
 8       21. Plaintiff believes his revocation and representation letter was received by FNB on
 9   August 9, 2018.

10
         22. Plaintiff informed FNB that he was revoking his consent, if it was ever previously
     given, to be called on his telephone in August of 2018.
11
         23. Plaintiff was frustrated that FNB continued to make unsolicited calls on his cellular
12
     telephone after contacting FNB to revoke his consent.
13
         24. Plaintiff denies he ever gave his express consent to be contacted on his cellular
14
     telephone by automatic dialing machines and pre-recorded messages.
15
         25. Defendant FNB continued to contact Plaintiff between approximately August 9, 2018
16   – September 18, 2018; the type of contact was through phone calls to Plaintiff on his cellular
17   telephone.
18       26. Despite notice being sent Defendant continued to contact Plaintiff on his cellular
19   telephone regarding collection of his outstanding debt.

20
         27. FNB ignored Plaintiff’s letter of revocation and continued to contact him for at least
     four months following receipt of Plaintiff’s letter.
21
         28. Despite being aware of Plaintiff’s August 9, 2018 revocation FNB continued to
22
     contact Plaintiff on his cellular telephone.
23
         29. FNB called Plaintiff between five and ten times a day after Plaintiff revoked his
24
     consent.
25
         30. Plaintiff was contacted frequently regarding non-payment of the debt owed to FNB
26   despite FNB being notified that Plaintiff had retained counsel to deal specifically with the debt
27   owed to FNB.
28

                                                        3
                Case 6:18-cv-01758-MC            Document 1      Filed 10/02/18      Page 4 of 5




         31. FNB’s calls were frequent in nature and continued despite receiving written
 1
     confirmation that Plaintiff was represented by an attorney and that he was revoking any
 2
     consent that may have been previously given to be called on his cellular telephone.
 3
                                         FIRST CAUSE OF ACTION
 4                                            (Violation of the TCPA)
                                                  (47 USC § 227)
 5                                           (Against Defendant FNB)
 6
         32. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
 7   above as though fully set forth herein.
 8       33. Since at least April of 2018 Defendant started calling Plaintiff’s cellular telephone
 9   requesting that payment be made on the accounts Plaintiff held with Defendant.
10       34. Plaintiff informed Defendant that he was revoking consent to be contacted by FNB in

11   April of 2018.
         35. FNB continued to call Plaintiff frequently since Plaintiff withdrew his consent to be
12
     contacted by an automatic dialing machine.
13
         36. Defendant would contact Plaintiff frequently regarding payment on the accounts.
14
         37. Defendant placed the above cited calls using an artificial or prerecorded voice to deliver
15
     the collection messages without Plaintiff’s prior express consent.
16
         38. Defendant contacted Plaintiff on at least 158 (one hundred and fifty eight) separate
17   occasions after Plaintiff informed Defendant he did not wish to be contacted on his cellular
18   telephone and withdrew any prior consent that may have been given.
19       39. The calls were made for at least six weeks after FNB became aware that Plaintiff revoked his

20
     consent to be called on his cellular telephone.
         40. All calls placed by Defendant to Plaintiff utilized an “automatic telephone dialing
21
     system” as defined by 47 U.S.C. §227(a)(1).
22
         41. These calls were made to Plaintiff’s cellular telephone and were not calls for an
23
     emergency purposed as defined by 47 U.S.C. §227(b)(1)(B).
24
         42. These telephone calls by Defendant, or its agent, violated 47 U.S.C. §227(b)(1)(B).
25

26                                          PRAYER FOR RELIEF
     WHEREFORE, Plaintiff prays for judgment as follows:
27
                 a. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C.
28

                                                         4
              Case 6:18-cv-01758-MC          Document 1       Filed 10/02/18   Page 5 of 5




                   §227(b)(3)(C) for each and every violation.
 1
               b. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such conduct
 2
                   in the future.
 3
               c. Pursuant to 15 U.S.C. 1692(k) both actual damages and statutory damages in an
 4
                   amount to be proven at trial.
 5
                                                          SAGARIA LAW, P.C.
 6   Dated: October 2, 2018                               By:    /s/ Kyle Schumacher
                                                          Kyle Schumacher
 7                                                        Attorneys for Plaintiff
 8
                                    DEMAND FOR JURY TRIAL
 9
            Plaintiff hereby demands trial of this matter by jury.
10

11                                                        SAGARIA LAW, P.C.
12
     Dated: October 2, 2018                                      /s/ Kyle Schumacher
13                                                        Kyle Schumacher
                                                          Attorneys for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      5
